department of the treasury employer_identification_number person to contact employee id number tel fax contact hours vil internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca release number release date date date certified mail dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the adverse determination was made for the following reason s you are not operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 you are operated for substantial private and non-exempt commercial purposes rather than exclusively for public interests such as for the benefits of your referee members contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice you may write to the courts at the following addresses if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by jaw that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this ‘letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager ce enclosure publication department of the treasury internal_revenue_service p o box irs cincinnati oh legend b date c state d name e name f name g name date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below dear j dollars amount k dollars amount m dollars amount n dollars amount facts you were incorporated on b following purposes in the state of c your articles of incorporation state in pertinent part the a to provide a safe and structured playing environment for youth participating in ice hockey by providing qualified and competent ice hockey officials b to provide training and opportunity for referees to officiate youth hockey games c to encourage confidence and growth through experience and extra training in order to be able to handle higher level youth hockey games in the future you provide qualified referees to officiate for hockey associations primarily to d which is a division of e an affiliate of f you are a membership_organization you assign your member referees to appropriate games which they are qualified and collect fees for these services in turn the member referees receive payment from you and are issued a form_1099 members must bea person who has demonstrated to your evaluating committee and your general membership his or her quality as an active working referee active is defined as having worked a sufficient number of games as determined by the executive board successfully complete the appropriate test for the current season and be certified by f pay initiation dues and annual dues of j dollars your officers consist of a president vice president treasurer a secretary and an assignment secretary the president vice president and secretary receive annual compensation of k dollars the treasurer receives m dollars while the assignment secretary receives n dollars the president’s duties include acting as a co-negotiator along with the assignment secretary for all contracts as advised by your board soliciting new business and along with the vice president auditing the treasurer’s records your treasurer is accountable for all the funds received by you and must e e send out all billing for services rendered to appropriate associations based upon information received from the assignment secretary pursue any accounts_receivable send checks for services rendered to all members within one week of receipt of vouchers your assignment secretary spends hours a week on his duties which consist of assigning games to all members for which they are qualified acting as the co-negotiator along with the president for all contracts with advisement of your board penalizing himself the amount per referee in the event if he incorrectly assigns a game and such game is not played referees shall receive the penalty amount as designated by your board in addition there is g who is one of your members appointed by d and receives compensation of k dollars he is your representative to e and f in dealing with any business other than fee structure he and your president handle all complaints about your members he represents referees in dealing with any protest filed against them you are not engaged in any fundraising programs your primary source of revenue is contract fees from d while your primary expenses are fees to referees for services rendered to d and compensation to board members e e e educational seminars a few times per year for up to people valuation of levels of expertise for individual referees education testing of youth hockey rules and procedures to referees other activities consist of providing e e e letter rev catalog number 47630w e mentorship for individual instructions other charitable activities to support youth sports o g finally your bylaws show that a referee missing a game through his or her fault shall be fined the full amount of that game and referees must follow assignment procedures to receive extra money moreover if a portion of a game is missed by a referee he or she will be paid the portion of the game fee he or she worked with the remainder going to the other referee the bylaws also show that any conduct by any member that is detrimental to you shall be grounds for dismissal the final_decision for dismissal shall be made by your executive board law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable and educational_purposes among others no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides an organization will not be regarded as a sec_501 exempt_organization if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 d ii provides an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest revrul_61_170 1961_1_cb_112 holds that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations lacked any donative or charitable element and did not qualify for exemption under sec_501 in addition the provision of such services constituted commercial services furthermore the fact that the services are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code finally the ruling states that an organization is not exempt merely because its operations are not conducted for producing a profit revrul_80_215 1980_2_cb_174 describes an organization that was formed to develop promote and regulate a sport for individuals under years of age by organizing local and statewide competitions promulgating letter rev catalog number 47630w rules organizing officials presenting seminars distributing a newsletter and otherwise encouraging growth of the sport qualified for exemption under sec_501 of the code in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes in 505_f2d_1068 6th cir the court held that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute its primary purpose was not charitable educational or scientific but rather commercial in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in easter house v u s ci ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incidental to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 application of law you are not as described in sec_501 of the code because you do not meet the operational_test as per sec_1_501_c_3_-1 you do not meet the provisions in sec_1_501_c_3_-1 because you are operating for the non-exempt private purpose of providing employment services to member referees you schedule members to referee games for which they are qualified collect payment for them and then issue those members a form_1099 this non-exempt purpose is substantial and precludes you from exemption you are not described in sec_1_501_c_3_-1 i1 because you are a membership_organization operating for the private interest of your member referees the scheduling of games for your letter rev catalog number 47630w members and the distribution of your income as payments indicate that your activities primarily benefit your members you are like the organization described in revrul_61_170 your activities are primarily directed to arrange employment for members in addition like the organization in the revenue_ruling your membership is open only to specific professionals who meet particular requirements and continued membership in your organization depends on members maintaining specific certifications furthermore you are governed by professional referees without public participation finally like the organization in the revenue_ruling public support is negligible because referee fees and membership fees fund your activities you are similar to the organization described in revrul_72_369 because the provision of referees’ services for negotiated fees to non-profit organizations such as youth hockey on a regular basis is a commercial activity your finance structure further demonstrates that you operate for a substantial nonexempt commercial purpose because you rely on fees from d and then turn the money over to pay your member referees the referees are subsequently issued form 1099’s you are like the organization in better business bureau v united_states because you operate for a substantial non-exempt commercial purpose this is indicated by the fact your source_of_income is from contract fees for referee services and your major expenses are compensation and fees to referees for services rendered you are similar to the organization in b s w group inc v commissioner because your activities are serving a commercial rather than a sec_501 purpose for example you schedule and assign member referees to various games and collect the fees from the games to pay your member referees your only income is from members who in turn receive these services like the court case you are operating similar to a trade_or_business ordinarily carried on by commercial ventures similar to the organization in easter house v u s you are operating for a business_purpose rather than the advancement of charitable or educational activities because you are primarily providing member referees paid employment your only source_of_income is the fees you charge the various organizations for each game by matching members to jobs where they are paid you are engaging in a business your position you state you are educational because you provide educational seminars three to four times a year you provide training for individual hockey referees year round you provide education testing of youth hockey rules and procedures to referees and you provide mentorship programs for individual instruction you state you provide a direct benefit to youth hockey you believe you are like the organization described in revrul_80_215 the revenue_ruling describes an organization which was formed to develop promote and regulate a sport for junior players and to promote sportsmanlike competition for junior players in a particular state comprised of affiliated individual associations clubs leagues and teams and provided a framework for protests appeals and procedures it also distributed a newsletter and otherwise encouraged the growth of the sport throughout the state finally you listed names of numerous organizations you believe operate like you which received exemption under sec_501 it was our response to your position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 you are not similar to the organization in rev letter rev catalog number 47630w rul because you were not formed to develop promote and regulate youth hockey you were formed to provide youth hockey leagues with certified hockey referees to perform referee services for fees although you provided the names of organizations exempt under sec_501 whose operations you believe are like yours you have the burden of proving that you satisfy the requirements for tax exemption similar to the organization in 505_f2d_1068 you have failed to provide enough information to prove to us that you are operating exclusively for purposes described in sec_501 further determinations are based on the very facts and circumstances contained within each individual application that may vary between organizations conclusion based on the facts and information submitted you do not meet the operational_test for exemption under sec_501 you provide your member referees officiating assignments and receive contract fees for these placements you then pay these fees to your members thereby operating for the private interests of your members you also operate in a commercial manner because you provide a service for a fee and the fee charged is not substantially below cost if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with e e e e one of the following declarations the law or authority if any you are relying on anexplanation of why you disagree including any supporting documents the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains s all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t letter rev catalog number 47630w already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number 47630w sincerely jeffrey cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
